Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed 2-9-22 are acknowledged.


Claims 14, 18, 20-26, 29-38 are pending.


Claims 14, 18, 20 and 29-38 are allowable.

Thus, this application is in condition for allowance except for the presence of claims 21-26 directed to methods of treating cancer comprising administering a population of autologous or allogeneic human T cells transduced by a vector comprising an expression cassette encoding a chimeric antigen receptor, wherein chimeric antigen receptor comprises an amino acid sequence selected from SEQ ID NOs: 26-37 or a variant thereof having 1-5 amino acid modifications, said claims standing nonelected without traverse. 

Given that applicant elected the product of Group I without traverse, and further given that method claims 21-26 do not require all the limitations of allowable claims 14, 18, 20 and 29-38, method claims 21-26 are not eligible for rejoinder and will thus been canceled below.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 21-26 are canceled.

Claims 14, 18, 20 and 29-38 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant’s amendments and remarks convincingly obviate the obviousness rejections of record.  In particular, applicant’s argument that it would not have been obvious to the skilled artisan to combine the particular anti-PSCA antibody of Lepin with the particular spacer domains contained within SEQ ID NOs: 26 / 28 / 30 or SEQ ID NOs: 32 / 34 / 36, and further with the particular transmembrane domain based on CD4 with a reasonable expectation of successfully producing a CAR capable of sufficient T-cell expression and in vivo T-cell persistence to efficiently kill PSCA-expressing cancers is found convincing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644